Citation Nr: 0518687	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-11 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, D.N., T.I., and M.L.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had Philippine recognized guerilla service from 
November 1944 to November 1945.  He died in June 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In September 2004, the Board remanded this 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim and that she is 
afforded all due process considerations.

The Board remanded this case in September 2004.  The agency 
of original jurisdiction (AOJ) was instructed to furnish the 
appellant notification in compliance with the Veterans Claims 
Assistance Act (VCAA).  In addition, the AOJ was instructed 
to undertake the appropriate development and adjudicate the 
issue of recognition as the surviving spouse of the veteran.

Upon remand, a VCAA notice was sent with regard to service 
connection claims.  The appellant was not sent notification 
with regard to the matter of whether she is 




the veteran's surviving spouse.  Nor was the appellant 
specifically notified of VCAA as it pertains to service 
connection for the cause of death.  

Further, the AOJ did not undertake any development nor 
adjudicate the issue of recognition as the surviving spouse 
of the veteran.

Thus, the VCAA letter was deficient and Stegall v. West, 11 
Vet. App. 268 (1998) was violated.  Accordingly, the AOJ 
should undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  The AOJ should undertake 
the appropriate development and adjudicate the issue of 
recognition as the surviving spouse of the veteran.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005).  The issues of service 
connection for the cause of death and 
recognition as the surviving spouse of the 
veteran should be addressed.  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  







(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The AMC should undertake the appropriate 
development and adjudicate the issue of 
recognition as the surviving spouse of the 
veteran.  If the determination is adverse to 
the appellant, she should be notified of the 
determination and of her appellate rights, 
including the need to file a notice of 
disagreement and, following issuance of a 
statement of the case, a substantive appeal 
within an appropriate period of time in order 
to assure appellate review of this issue in 
conjunction with the current appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


